67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lewis DUCK, Plaintiff-Appellant,v.M.L. WARREN, Defendant-Appellee,andCITY of Norfolk, Party In Interest.
No. 95-1885.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 3, 1995.

Ronald Lewis Duck, Appellant Pro Se.  Alan Brody Rashkind, Furniss, Davis, Rashkind & Saunders, Norfolk, VA;  Harold Phillip Juren, Deputy City Attorney, Norfolk, VA, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint pursuant to a jury verdict.  We have reviewed the record and find no reversible error.  Accordingly, we affirm the district court.  Duck v. Warren, No. CA94-767-2 (E.D.Va. March 24, 1995).  We deny Appellant's motion for appointment of counsel on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED